Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 12/20/2021.
             Claims 1, 5-14, 20-32 are pending.
	  Claims 2-4 and 15-19 are cancelled.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 07/30/2021, 12/20/2021 has been considered (see form-1449, MPEP 609).
Priority
Applicant’s claim of foreign priority on China application 202010905819.8 filed 09/01/2020, under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.

Drawings
The drawings filed on 10/12/2021 are accepted.	


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “performing a current operation on a task and generating current operation information corresponding to the current operation, wherein the current operation information comprises at least one of: an operator identifier, an operation object, an operation type, an operation moment and operation content; obtaining historical operation information of the task, wherein the historical operation information comprises previous operation information corresponding to a previous operation; and aggregating and displaying the current operation information and the historical operation information based on a degree of matching between the current operation information and the historical operation information wherein aggregating and displaying the current operation information and the historical operation information based on the degree of matching between the current operation information and the historical operation information comprises: replacing the historical operation information with the current operation information, in response that an operator identifier of the historical operation information is the same as the operator identifier of the current operation information, an operation type of the historical operation information and the operation type of the current operation information both are editing operations and an operation object of the historical operation information is the same as the operation object of the current operation information.”
Claim 1 recites the limitation of “performing a current operation on a task and generating current operation information corresponding to the current operation, wherein the current operation information comprises at least one of: an operator identifier, an operation object, an operation type, an operation moment and operation content; obtaining historical operation information of the task, wherein the historical operation information comprises previous operation information corresponding to a previous operation”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “performing” in the context of this claim encompasses the user manually taking an action.  Similarly, the limitation of aggregating and displaying the current operation information and the historical operation information based on a degree of matching between the current operation information and the historical operation information wherein aggregating and displaying the current operation information and the historical operation information based on the degree of matching between the current operation information and the historical operation information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “aggregating and displaying” in the context of this claim encompasses the user collect the information.   Also Similarly, the limitation of replacing the historical operation information with the current operation information, in response that an operator identifier of the historical operation information is the same as the operator identifier of the current operation information, an operation type of the historical operation information and the operation type of the current operation information both are editing operations and an operation object of the historical operation information is the same as the operation object of the current operation information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “replacing” in the context of this claim encompasses the user manually modify/exchange/change/updating information.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the performing, aggregating, displaying and replacing steps.  The processor and memory in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function to performing an action) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of performing, aggregating, displaying and replacing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “hiding the operator identifier of current operation information…different with the operation type of the current operation information”. The claim language provides only further performing another action which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 10 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 10 recites “where in the operation type of the current operation indicates that the current operation is a delete operation…current operation information”. The claim language provides only further performing an action which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 11 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 11 recites “after aggregating and displaying the current operation information and the historical operation information…hiding a part of the operation content…greater than a threshold”. The claim language provides only further performing another action  which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 12 is dependent on independent claim 11 and includes all the limitations of claim 11 and 1. Claim 12 recites “after hiding the part of the operation content of the current operation…displaying complete operation content…displaying information of the task”. The claim language provides only further displaying which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 13 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 13 recites “wherein when the historical operation…inserting a segmentation…historical operation information”. The claim language provides only further inserting data/information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 21 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 13 recites “hiding the operator identifier…different with the operation object of the current operation information”. The claim language provides only further inserting data/information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Note that : 
Claims 5-13 are rejected because it contains the deficiencies of claim 1. respectively.

Regarding claim 14: are essentially the same as claim 1 except that  it set forth the claimed invention as a system rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claim 1. 
	
Regarding claim 20: are essentially the same as claim 1 except that they set forth the claimed invention as a non-transitory computer readable storage medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejection of claims 1. 

Regarding claims 22-32: are essentially the same as claims 1, 5-13 except that they set forth the claimed invention as an apparatus rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1, 5-13. 
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 5, 10-14, 20-24 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al. (US PGPUB 2011/0072373, hereinafter Yuki), in view of Loredo  et al. (US PGPUB 2014/0344257, hereinafter Loredo).
As per as claim 1, Yuki discloses:
A method for aggregating information, comprising: 
 	performing a current operation on a task and generating current operation information corresponding to the current operation (Yuki, e.g., [abstract], [0016], “…user operation performed on an icon displayed on a display screen…”), wherein the current operation information comprises at least one of: an operator identifier, an operation object, an operation type, an operation moment and operation content (Yuki, e.g., [0017-0026], “…operation object…”);
 	 obtaining historical operation information of the task, wherein the historical operation information comprises previous operation information corresponding to a previous operation (Yuki, e.g., figs. 4A-F, associating with texts description, [0150], “…operation history table…” and further see [0159-0160], [0210], “…an operation history table in which an operation target object, a processing command associated with the operation target object, and a parameter associated with the processing command are stored in association with one another…”); and 
 	aggregating and displaying the current operation information and the historical operation information based on a degree of matching between the current operation information and the historical operation information wherein aggregating and displaying the current operation information and the historical operation information based on the degree of matching between the current operation information and the historical operation information (Yuki, e.g., [0210-2012], “…an operation history table in which an operation target object, a processing command associated with the operation target object, and a parameter associated with the processing command are stored in association with one another. Also, at least one object icon, a command icon identifying a processing command executable on the selected operation target object, and a parameter icon identifying a parameter associated with the processing command are displayed on the same operation screen…”), (the examiner asserts that when identifying and select operation object and identifying a parameter associated with processing command are displaying on the same operation screen base on the operation history table which is equivalent to matching between the current operation))  comprises: replacing the historical operation information with the current operation information, in response that an operator identifier of the historical operation information is the same as the operator identifier of the current operation information, an operation type of the historical operation information and the operation type of the current operation information both are editing operations and an operation object of the historical operation information is the same as the operation object of the current operation information (Yuki, e.g., [0164-0165], “…the operation target object changes during the drag operation or when another object icon is selected by multi-touch, the display control updates the already-displayed command icon..”, and [0171],  “…the predetermined period of time, the operation history table is update…”)), (the examiner asserts that changes and update ope3ration is equivalent to replace the historical operation information). 
To make records clearer regarding to the language of “replacing/change/updating the historical/previous operation information with the current operation information, in response that an operator identifier of the historical operation information is the same as the operator identifier of the current operation information” (although as stated above, Yuki functional disclose the features of replacing/change/updating the previous operation with the current operation). 
However Loredo, in an analogous art, discloses “replacing/change/updating the historical/previous operation information with the current operation information, in response that an operator identifier of the historical operation information is the same as the operator identifier of the current operation information” (Loredo, e.g., [0034-0035], “…change identification logic 316 to detect changes in previous preferred implementations of a specified operation or task for a specified application requests…predetermined intervals, change identification …of the previously specified operation or task… Monitoring aggregation logic then stores the specified operation or task information as new information in storage…” and further see [claim 6], “…replacing previous tutorial and implementation with a new tutorial…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Loredo and Yuki to updating or replacing the operation when receiving a request to identify the preferred implementation for executing the specified operation associated with the specified application to archiving in improve solving problem (Loredo, e.g., [003-005]).
As per as claim 5, the combination of Loredo and Yuki disclose:
The method as claimed in claim 1, further comprising: hiding the operator identifier of the current operation information, in response that the operator identifier of the historical operation information is the same as the operator identifier of the current operation information and the operation type of the historical operation information is different with the operation type of the current operation information (Yuki, e.g., [0324] and [0350], “…hidden menu items can be displayed one by one according to the operation instruction given from the user on the operation screen…”). 
As per as claim 10, the combination of Loredo and Yuki disclose:
 The method as claimed in claim 1, wherein when the operation type of the current operation indicates that the current operation is a delete operation, and displaying the current operation information and the historical operation information based on the degree of matching between the current operation information and the historical operation information comprises: setting an operation object of the historical operation information to an invalid state in response that the operation object of the historical operation information is the same as the operation object of the current operation information (Yuki, e.g., [0180], [205], “…the operation determination unit 105 deactivates the icons of the processing command candidates included in this transit operation area…the operation determination unit deletes or grays out the display…”, and  [0362] disclose insert or remove/delete the operation) and further see [0177], [0188], [0251],  for setting an operation). 
As per as claim 11, the combination of Loredo and Yuki disclose:
The method as claimed in claim 1, after aggregating and displaying the current operation information and the historical operation information, further comprising: hiding a part of the operation content of the current operation information in response that a number of characters included in the operation content of the current operation information is greater than a threshold (Yuki, e.g., [0136], [0213], [0220], “…equal to or longer than a predetermined threshold…determines that the icon at which the present duration of stay has been measured is selected. Then, the operation determination unit sends the identification information of the selected icon to the attribute verification unit and the instruction…”). 

As per as claim 12, the combination of Loredo and Yuki disclose:
The method as claimed in claim 11, after hiding the part of the operation content of the current operation information, further comprising: displaying complete operation content of the current operation information in response to monitoring a second instruction for displaying the part of the operation content on a page for displaying information of the task (Yuki, e.g., [abstract], “…an operation target object to be displayed in a second display area, and causes a parameter icon identifying a parameter associated with the selected command to be displayed in a third display area. When at least two command icons are selected, the instruction generation unit (115) generates an instruction such that at least two commands identified by these two command icons respectively are executed in order of selection”) and  [0188] disclose displaying the operation object and displaying the commands/operations in a menu). 
As per as clam 13, the combination of Loredo and Yuki disclose:
 The method as claimed in claim 1, wherein when the historical operation information is the previous operation information corresponding to the previous operation, aggregating and displaying the current operation information and the historical operation information based on the degree of matching between the current operation information and the historical operation information comprises: inserting a segmentation indicator between the current operation information and the previous operation information in response that a duration located by the operation moment of the current operation information is different from a duration located by an operation moment of the historical operation information (Yuki, e.g., figs. 4A-F, associating with texts description, [0150], “…operation history table…” and further see [0159-0160], [0210], “…an operation history table in which an operation target object, a processing command associated with the operation target object, and a parameter associated with the processing command are stored in association with one another…” and [0362] disclose the inserting an operation).
As per as claim 21, the combination of Loredo and Yuki disclose:
The method as claimed in claim 1, further comprising: hiding the operator identifier of the current operation information, displaying the current operation information by reducing a size of characters in the current operation information, and/or adjusting a color of characters in the current operation information, in response to the operator identifier of the historical operation information is the same as the operator identifier of the current operation information, the operation type of the historical operation information and the operation type of the current operation information both are editing operations and the operation object of the historical operation information is different with the operation object of the current operation information (Yuki, e.g., [0324] and [0350], “…hidden menu items can be displayed one by one according to the operation instruction given from the user on the operation screen…” and see Fig. 3B-3D, [0148-0150], changes the color and resizes of the image through a drag operation, and also see [0301] for reduce the size).
Claim 14  is  essentially the same as claim 1 except that it set forth the claimed invention as a system rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Claim 20  is  essentially the same as claim 1 except that it set forth the claimed invention as a non-transitory computer readable storage medium rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Claims 22-24 and 29-32 are  essentially the same as claims 1, 5 , 10-13 and 21 except that they set forth the claimed invention as an apparatus rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1, 5 , 10-13 and 21.

Allowable Subject Matter
The prior arts do not teach “wherein when the operation type of the current operation information indicates that the current operation information is the editing operation, obtaining the historical operation information of the task comprises: obtaining, starting from the operation moment of the current operation information, M consecutive pieces of historical operation information from the historical operation information of the task, where M is a positive integer greater than or equal to 2; wherein aggregating and displaying the current operation information and the historical operation information based on the degree of matching between the current operation information and the ”. Per the instant office action, claims 6-9 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to aggregating and displaying information and replace/update the current operation from the previous/historical operation.

a.	Jonker et al. (US PGPUB 2012/0178488, hereafter Jonker); “System, Method and Apparatus for Dynamic Wireless Network Discovery”  disclose provide a way to share the dynamically learned network information from one user or wireless device with other wireless devices through a distributed intelligence network.
Jonker also teaches updates/replace/change from previous operation to current operation [0047-0049].
Jonker further teaches operation aggregation and predefine threshold [0082-0083].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163